Case 1:18-cv-00690-WES-PAS Document 14 Filed 01/18/19 Page 1 of 2 PageID #: 334



    MORALES, MILDRED- BOA MORTGAGE INTEREST
    STATEMENT FORM 1098 2018 REC 01.13.19UNITED STATES
    DISTRICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    RAYMOND C. BRADBURY
    HEATHER A. BRADBURY
                 VS                                     CA NO 18-CV-690
    DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE
    FOR GSAMP TRUST 2005-WMC1 ALIAS
    OCWEN LOAN SERVICING, LLC.

       SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
        MOTION FOR TEMPORARY RESTRAINING ORDER AND
      PRELIMINARY INUNCTION AND PERMANENT INJUNCITON

           This matter is before the Court on Plaintiffs’ Motion for a Temporary

    Restraining Order to enjoin a foreclosure sale. Attached to this

    Memorandum is a notice sent to the Plaintiffs’ attorney mailed by Ocwen

    Loan Servicing, LLC. This notice states that Mortgage Assistance Resources

    are available to the homeowners and that a relationship manager has been

    assigned to the Plaintiffs. This person is a member of Ocwen’s Home

    Retention Team. This document suggests that Ocwen is prepared to discuss

    with the Plaintiffs home retention options instead of foreclosure. This type

    of discussion is exactly the type of discussion which occur during mediation,

    which the Plaintiffs have not been provided.

          For these additional reasons, the Motion should be granted.



                                          1
Case 1:18-cv-00690-WES-PAS Document 14 Filed 01/18/19 Page 2 of 2 PageID #: 335




                                               RAYMOND C. BRADBURY
                                               HEATHER A. BRADBURY
                                               By their Attorney


    January 18, 2019                           /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com


                CERTIFICATION OF SERVICE

                I hereby certify that I emailed a copy of this Memorandum to

          Samuel Bodurtha, Esq. on January 18, 2019.



                /s/ John B. Ennis




                                        2
